Case 2:20-cv-01999-GRB-ARL Document 22 Filed 02/23/21 Page 1 of 2 PageID #: 1156




                                                               One Lincoln Center | Syracuse, NY 13202-1355 | bsk.com

                                                                                         SUZANNE MESSER, ESQ.
                                                                                               smesser@bsk.com
                                                                                                 P: 315.218.8628
 February 23, 2021

 VIA ELECTRONIC FILING

 Honorable Gary R. Brown
 United States District Court, Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722-9014

 Re:    Migliore v. Hofstra University, 2:20-cv-03671 (GRB-ARL)
        Stellato v. Hofstra University, 2:20-cv-01999 (GRB-ARL)

 Dear Judge Brown:

 We represent Defendant Hofstra University in the above-referenced matters. We submit this
 letter to request a pre-motion conference in anticipation of a motion for judgment on the
 pleadings pursuant to FRCP 12(c). Plaintiffs are Hofstra students who purport to represent
 classes of students alleging that they are entitled to refunds of tuition because, as a result of the
 COVID-19 pandemic, Hofstra transitioned to remote instruction. The complaints allege three
 causes of action: breach of contract, conversion and unjust enrichment.

 The crux of Plaintiffs’ claims is that they did not receive the full value of the contract that they
 entered with Hofstra. They allege that Hofstra promised to provide them with an “in-person
 educational experience,” and failed to fulfill that promise in the Spring 2020 Semester.

 A breach of contract claim by a student against a university must allege breach of a specific
 promise by the institution. Papelino v. Albany Coll. of Pharm., 633 F.3d 81, 93 (2d Cir. 2011).
 Here, Plaintiffs’ breach of contract claims fail because Plaintiffs do not identify a specific
 promise of in-person instruction particularly in the face of a pandemic and a state-mandated
 shutdown of the campus. Judge Kimba M. Wood (S.D.N.Y.) granted Fordham University’s
 motion to dismiss a putative class action based upon allegations nearly identical to those in the
 Plaintiffs’ complaints. Hassan v. Fordham Univ., 20-cv-3265, 2021 WL 293255 (S.D.N.Y. Jan.
 28, 2021). There, the alleged promise was that Fordham would provide “in-person educational
 services, experiences, opportunities, and other related services.” Id., at *5. Likewise, the
 Migliore complaint alleges that the University was required “to provide in-person educational
 services, experiences, opportunities, facilities, and other related services” (Compl., ¶ 2), and the
 Stellato complaint alleges that Hofstra promised “in-person instruction and the loss of related
 access, benefits and services.” Compl., ¶ 1.

 The plaintiff in Fordham alleged that Fordham’s promise was contained in a catalog that
 identified course offerings, instructors, times, and location of courses, including the campus,
 building and room where each course was scheduled to occur, as well as in Fordham’s marketing
Case 2:20-cv-01999-GRB-ARL Document 22 Filed 02/23/21 Page 2 of 2 PageID #: 1157



 Hon. Gary R. Brown
 February 23, 2021
 Page 2


 materials. Judge Wood held that none of the statements alleged by the plaintiff “constitutes a
 specific promise on Fordham’s part to provide ‘certain specified services,’” required for a viable
 breach of contract claim by a student against a higher education institution. Id., at *6. Judge
 Wood also held that the plaintiff did not allege that Fordham acted arbitrarily or in bad faith.
 Rather, Fordham’s actions coincided with Governor Cuomo’s executive orders, which declared a
 state of emergency and required Fordham to cease in-person classes.

 Likewise, here, there is no statement alleged by Plaintiffs contained in Hofstra’s bulletins or
 handbooks that promises the in-person instruction that Plaintiffs allege. The similarities between
 the Fordham complaint and Plaintiffs’ pleadings here cannot be denied, and Plaintiffs’ breach of
 contract claims should be dismissed for the same reasons articulated by Judge Wood. See also
 Lindner v. Occidental Coll., 2020 WL 7350212 (C.D. Cal. Dec. 11, 2020); Gociman v. Loyola
 Univ., 2021 WL 243573 (N.D. Ill. Jan. 25, 2021).

 Plaintiffs’ unjust enrichment claims should also be dismissed because they are nothing more than
 a restatement of their breach of contract claims. Jeffers v. American Univ. of Antigua, 125
 A.D.3d 440, 443 (1st Dept. 2015) (“Plaintiffs’ unjust enrichment claims are ‘indistinguishable
 from [their] … claim[s] for breach of contract, and must be dismissed as duplicative of the
 contract claim[s]’” (citation omitted)). Further, Plaintiffs have not alleged facts showing that
 “equity and good conscience” require a refund of tuition. Hofstra closed its campus to protect
 the health of its students, faculty and staff during the pandemic, but continued to provide
 instruction and awarded Plaintiffs academic credit. Hassan, 2021 WL 293255, at *10-12.

 Plaintiffs’ conversion claims are also subject to dismissal because Plaintiffs have not identified a
 “specific, identifiable fund” covering in-person instruction and could not “realistically argue that
 once that money was paid to defendant it remained intact, as opposed to pooling in with
 defendant’s other funding.” Id., at *11. For the same reasons, Plaintiffs here have not
 sufficiently pled the elements of conversion.

 For the reasons discussed briefly above, Hofstra seeks leave to file a motion for judgment on the
 pleadings. Hofstra further requests that the Court stay discovery until such time as a decision is
 rendered on this requested motion.

 Respectfully submitted,

 BOND, SCHOENECK & KING, PLLC

 s/Suzanne Messer

 Suzanne Messer

 cc: Counsel of Record (via ECF)
